Name: Commission Regulation (EEC) No 2459/88 of 29 July 1988 laying down detailed rules for the application of temporary measures relating to production aid processed tomato products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 8 . 88 Official Journal of the European Communities No L 212/41 COMMISSION REGULATION (EEC) No 2459/88 of 29 Jfily 1988 laying down detailed rules for the application of temporary measures relating to production aid processed tomato products to a fixed quantity ; whereas the aim of the aid system is respected if a quantity allocated to an enterprise can be transferred to another enterprise ; whereas such a possibility confers flexibility on the enterprises ; whereas the competent authorities should be authorized to allow transfer of the right deriving from an allocation where this is possible without unfavourable consequences for the production aid system ; Whereas an enterprise may, during the marketing year, apply for only one adjustment to the distribution of its quota among the finished products ; whereas a final date for making use of this option should be fixed ; Whereas for tomato concentrate only one rate of aid is applicable ; whereas for preserved whole peeled tomatoes and for other tomato-based products two or more rates are applicable ; whereas in cases where an enterprise uses more fresh tomatoes for the manufacture of the latter products than those allocated the reduction of production aid should be made for all products in proportion to the extent by which the quantity allocated is exceeded ; Whereas the Management Committee for Products Processed from Fruit and Vegetables has not delivered an opinion within the time limit set by its chairman, THE , COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 2247/88 (2), and in particular Articles 2 (3) and 20 thereof, Having regard to Council Regulation (EEC) No 2243/88 of 19 July 1988 on temporary measures relating to production aid for processed tomato products (3), and in particular Article 3 thereof, Whereas Article 1 of Regulation (EEC) No 2243/88 provides that the quantity of fresh tomatoes intended for the manufacture of processed tomato products attracting production aid is to be allocated among processing enterprises on the basis of their average production during the 1985/86, 1986/87 and 1987/88 marketing years ; whereas processing enterprises which commenced their activities after the beginning of the 1986/87 marketing year and which did not benefit from production aid, but which wish to benefit from the aid system from the next marketing year, must satisfy the conditions laid down in Article 2 of Commission Regulation (EEC) No 1599/84 of 5 June 1984 laying down detailed rules for the application of the system of production aid for products processed from fruit and vegetables (4), as last amended by Regulation (EEC) No 239(6/88 (*) ; whereas enterprises commencing their activities during the 1988/89 marketing year must communicate to the same authorities information on their production capacity for the different finished products ; Whereas the competent authorities allocate to each processing enterprise the quantities of fresh tomatoes which may be used for the manufacture of finished products attracting aid ; whereas the allocation must be based on the particulars communicated by the enterprises and the aid applications submitted during the relevant marketing years ; whereas, in cases where doubt exists as to the accuracy of the particulars received, the competent authorities should be authorized to defer the allocation until such doubt is resolved ; Whereas the result of allocating specific quantities to each enterprise is that the payment of production aid is limited HAS ADOPTED THIS REGULATION : Article 1 This Regulation lays down detailed rules for the application of the temporary measures relating to production aid for processed tomato products provided for in Regulation (EEC) No 2243/88 . Article 2 The allocation referred to in Article 1 (2), (3), (4) and (5) of Regulation (EEC) No 2243/88 shall be made among processing enterprises : (a) having complied with the provisions of Article 2 of Regulation (EEC) No 1599/84, and (b) having submitted applications for production aid for the 1985/86, 1986/87 and 1987/88 marketing years or for one or two of those years, or (c) having commenced their activities, without entitlement to aid, during the 1986/87 or 1987/88 marketing years and communicated to the competent authorities the quantities of finished products obtained, or (') OJ No L 49, 27. 2. 1986, p. 1 . '*) OJ No L 198, 26. 7. 1988, p. 21 . ft OJ No L 198 , 26. 7. 1988, p. 14. [j OJ No L 152, 8 . 6. 1984, p. 16. 10 OJ No L 205, 30. 7. 1988, p. 85. 5. 8 . 88No L 212/42 Official Journal of the European Communities Article 4 1 . The communications referred to in Article 3 shall reach the competent authoities not later than 30 June ; however, for the 1988/89 marketing year, such communi ­ cations must be received before 1 August 1988 . 2. Member States may, in exceptional cases and where there is good reason for doing so, accept communications after the time limit laid down in paragraph 1 , provded this does not lead to the quantities fixed in Article 1 of Regulation (EEC) No 2243/88 being exceeded. (d) commencing their activities during the 1988/89 or 1989/90 marketing years. At the start of the 1989/90 marketing year the producer Member States shall, if necessary, redistribute the quantity referred to in Article 1 (5) of Regulation (EEC) No 2243/88, taking into account also those enterprises which are to commence their activities in the course of that year. Thfe quantities of fresh tomatoes allocated to the enterprises referred to under (b) and (c) shall be calculated on the basis of the average of the quantities actually processed, as the case may be during the marketing years in question, without prejudice to any transfers as provided for in Article 5 (3). Article 3 1 . The processing enterprises referred to in Article 2 (b) shall communicate to the competent authorities : (a) the quantity of fresh tomatoes used during each of those marketing years ; (b) the quantity of processed products obtained from the quantity referred to in (a) broken down into two groups, according to whether production aid was granted or not. The processed products shall be broken down into :  tomato concentrate, expressed as concentrate with a dry extract content of 28 % or more but less than 30%,  preserved whole peeled tomatoes,  other tomato-based products. The quantity of fresh tomatoes used shall be given for each group of finished products, broken down according to whether production aid was received or not. 2. The processing enterprises referred to in Article 2 (c) shall communicate to the competent authorities : (a) the quantity of fresh tomatoes used during the said marketing year or years ; (b) the quantity of processed products obtained from the quantity referred to in (a), broken down according to the three groups of finished products, and which would have been eligible for production aid. 3. Processing enterprises commencing their activities during the 1988/89 and 1989/90 marketing years shall communicate to the competent authorities particulars as to their production capacity and the quantity of processed products they have planned to produce. The products shall be broken down as provided for in the second subparagraph of paragraph 1 . 4. Where the competent authorities of a Member State are already in possession of all the particulars needed in order to make the allocation provided for in Article 1 (2), (3) and (4) of Regulation (EEC) No 2243/88 they may decide that the particulars referred to in paragraphs 1 and 2 need not be communicated. Article 5 1 . On the basis of the communications provided for in Article 3 competent Authorities shall allocate a specific quantity of fresh tomatoes to each processing enterprise. This quantity shall be broken down into tomatoes intended for the manufacture of :  tomato concentrate,  preserved whole peeled tomatoes,  other tomato-based products. 2. In cases of proven or suspected irregularities and where administrative or legal inquiries have been commenced concerning entitlement to aid, the competent authority may refuse to allocate the quantity in dispute until the dispute has been resolved. 3. Where enterprises change hands, and in particular in cases of merger, Member States may authorize transfer of the rights deriving from the allocation referred to in paragraph 1 among processing enterprises operating in the same Member State, provided that this can be done without unfavourable consequences for the production aid system. Such transfer shall be authorized only when it is requested before the date laid down for the submission of applications for production aid. 4. Where a Member State establishes that the total quantity allocated to its processing enterprises has not been the subject of preliminary contracts as provided for in Article 4a of Regulation (EEC) No 1 599/84, for a given marketing year, that Member State may decide to allocate the unused quantity among processing enterprises that are prepared to conclude . additional processing contracts for that quantity. Such additional allocations of fresh tomatoes shall have effect only for the marketing year involved. Member States may allocate the additional quantities not later than 30 June each year. However, for the 1988/89 marketing year, the allocation shall be made before 31 August 1988 . Notification by the competent authority to the recipient enterprises concerning the decision to proceed to an additional allocation shall release those enterprises from the obligation to conclude the abovementioned preliminary contracts for the quantities redistributed for the purposes of the aid. 5. 8 . 88 Official Journal of the European Communities No L 212/43 Article 6 An enterprise may, not later than 31 August, request authorization from the competent authorities of the Member State to carry out the transfer referred to in Article 1 (2) of Regulation (EEC) No 2243/88 . The notification of authorization to the enterprise shall specify the new distribution of the quotas of fresh tomatoes allocated to the three groups of finished products at the level of the enterprise. Article 7 In cases where the quantities of processed products for which an enterprise reqests aid relate in the final analysis to quantities of fresh tomatoes which are greater than the quantities allocated to it for production of the groups of products referred to in Article 5 (1 ), the production aid . shall be reduced within each group in proportion to the extent by which the quantity of fresh tomatoes used has exceeded the quantity allocated for the production of products falling within the group. Article 8 Member States shall take all necessary steps to ensure that : the quantities provided for in Article 1 ( 1 ) of Regulation (EEC) No 2243/88 are not exceeded,  the quantities referred to above are allocated fairly among the enterprises. Article 9 1 . Processing enterprises shall, in addition to the information required under Article 4 (e) of Regulation (EEC) No 1599/84 and before the date stipulated in that provision, communicate to the designated agency : (a) the quantity of fresh tomatoes purchased or to be purchased during the current marketing year and used or to be used for processing into finished products for which no aid is or will be claimed. The products shall be broken down by category of finished product to be obtained ; (b) the quantity of finished products obtained or estimated to be obtained from the quantity referred to in (a). The products shall be broken down in accordance with the last subparagraph of Article 4 (e) of Regulation (EEC) No 1599/84. 2. The aid application shall, in addition to the documents provided for in Article 12 (2) of Regulation (EEC) No 1599/84, be accompanied by a declaration in which the processing enterprise indicates : (a) the net weight of the finished products produced during the current marketing year for which no aid is applicable,. The products shall be broken down in the same way as products attracting aid ; (b) the net weight of the raw material used for processing into each of the finished products referred to in (a). Article 10 In addition to the information referred to in Article 19 of Regulation (EEC) No 1599/84 each Member State shall notify the Commission : (a) not later than 1 April each year of : (i) the total quantity, expressed as net weight, of finished products as referred to in Article 9 (2) (a). The products shall be broken down as provided for in Article 19 (a) of Regulation (EEC) No 1599/84, (ii) the total quantity of raw material used for processing into each group of finished products as referred to in (i); (b) not later than 16 November each year of : (i) the total quantity of fresh products as referred to in Article 9 ( 1 ) (a) used or to be used for processing. The products shall be broken down by reference to the finished products to be obtained, (ii) the estimated production of finished products, expressed as net weight to be obtained from the quantity referred to in (i). The products shall be boken down as provided for in Article 19 (f) (ii) of Regulation (EEC) No 1599/84. Article 11 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. - Done at Brussels, 29 July 1988 . For the Commission Frans ANDRIESSEN Vice-President